DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I encompassing claims 1-9 and 16-20 in the reply filed on 08/12/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, claim 6 recites the limitation "the spacer that is bonded to the collector electrode". Such limitations have insufficient antecedent basis because it is not preceded by limitations of “a spacer that is bonded to the collector electrode”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauenstein et al. (US 2006/0163648 A1 hereinafter referred to as “Hauenstein”).
With respect to claim 1, Hauenstein discloses, in Figs.3-4, a power module comprising: a first substrate (30) comprising a first metal plate (32-33) disposed at a first side of the first substrate (30); a second substrate (40) spaced apart from the first substrate (30), the second substrate (40) comprising a second metal plate (42-43) that is disposed at a second side of the second substrate (40) and faces the first metal plate (32-33); and a plurality of power elements (11-12 and 21-22) disposed between the first substrate (30) and the second substrate (40), each of the plurality of power elements (11-21 and 21-22) comprising: a first electrode (13-17, 23-27) disposed at a first surface/(source metal region) of each of the plurality of power elements (11-21, 21-22), and a second electrode (19, 29) disposed at a second surface/(drain metal region) of each of the plurality of power elements (11-12, 21-22), wherein the plurality of power elements (11-12, 21-22) comprise: a first power element (21-22) having the first electrode (23-27) coupled to the second metal plate (42-43), and a second power element (11-12) having the first electrode (13-17) coupled to the first metal plate (32-33) (see Par.[0015]-[0016] wherein DBC substrate 30 40, first second copper layers 32-33 42-43, source/drain and gate electrodes 13-17 23-27 are disclosed).
With respect to claim 2, Hauenstein discloses, in Figs.3-4, the power module, wherein the plurality of power elements comprise insulated gate bipolar transistor (IGBT)/(power transistor) semiconductor elements (11-12, 21-22), wherein the first electrode comprises a gate electrode (17, 27) and an emitter electrode/(source) of one of the IGBT semiconductor elements, and wherein the second electrode comprises a collector electrode/(drain) of the one of the IGBT semiconductor elements (see Par.[0015]-[0016] wherein DBC substrate 30 40, first second copper layers 32-33 42-43, source/drain and gate electrodes 13-17 23-27 for power transistors (e.g. IGBTs) 11-12, 21-22 are disclosed).
With respect to claim 5, Hauenstein discloses, in Figs.3-4, the power module, wherein the first metal plate is electrically connected to the collector electrode of the first power element and the emitter electrode of the second power element (see Par.[0015]-[0016] wherein DBC substrate 30 40, first second copper layers 32-33 42-43, source/drain and gate electrodes 13-17 23-27 for power transistors (e.g. IGBTs) 11-12, 21-22 are disclosed).
With respect to claim 6, Hauenstein discloses, in Figs.3-4, the power module, further comprising a spacer (41) bonded to the collector electrode/(drain electrode) of the first power element (21-22) or the second power element (11-12), wherein the first metal plate (32-33) is bonded to the emitter electrode/(source electrode) of the second power element (11-12) and to the spacer (31) that is bonded to the collector electrode/(drain electrode) of the first power element (21-22) (see Par.[0015] wherein DBCs 30, 40 including spacer members 31, 41 are disclosed).
With respect to claim 18, Hauenstein discloses, in Figs.3-4, the power module, wherein the first metal plate comprises a plurality of first metal plates (32-33) spaced apart from one another and arranged along a first surface of the first substrate (30), and wherein the second metal plate comprises a plurality of second metal plates (42-43) spaced apart from one another and arranged along a second surface of the second substrate (40) facing the first surface of the first substrate (30) (see Par.[0015]-[0016] wherein DBC substrate 30 40, first second copper layers 32-33 42-43, source/drain and gate electrodes 13-17 23-27 are disclosed).
With respect to claim 19, Hauenstein discloses, in Figs.3-4, the power module, further comprising: a spacer (31) disposed between the first metal plate (32-33) and the second metal plate (34); and a plurality of bonding portions (35-37) disposed on at least one of the spacer (31), the plurality of power elements (10, 20), the first metal plate (32-33), or the second metal plate (34) (see Par.[0015] wherein solder foil 35 and 45 is positioned between each upper source metal layer 16 and 26 and respective first copper layer 32, 42).
With respect to claim 20, Hauenstein discloses, in Figs.3-4, the power module, wherein the spacer comprises a plurality of spacers (31, 41) that are arranged along the first metal plate (32-33) or the second metal plate (34), the plurality of spacers (31, 41) comprising a first spacer (41) disposed at the first power element (21-22) and a second spacer (31) disposed at the second power element (11-12), and wherein the plurality of bonding portions (35-37, 45-47) comprise: a first boding portion (45-47) that couples the first electrode (23-27) of the first power element (21-22) to the second metal plate (42-43), that couples the second electrode (42-43) of the first power element (21-22) to the first spacer (41), and that couples the first spacer (41) to the first metal plate (42-43); and a second boding portion (35-37) that couples the first electrode (13-17) of the second power element (11-12) to the first metal plate (32-33), that couples the second electrode (29) of the second power element (21-252) to the second spacer (31), and that couples the second spacer (31) to the second metal plate (32-33) (see Par.[0015]-[0016] wherein DBC substrate 30 40, first second copper layers 32-33 42-43, source/drain and gate electrodes 13-17 23-27 are disclosed; see Par.[0015] wherein solder foil 35 and 45 is positioned between each upper source metal layer 16 and 26 and respective first copper layer 32, 42).
Claims 1-2, 5-6, 9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba et al. (US 2013/0146991 A1 hereinafter referred to as “Otremba”).
With respect to claim 1, Otremba discloses, in Figs.2a-2o and 3-4, a power module comprising: a first substrate (70) comprising a first metal plate (51) disposed at a first side of the first substrate (70), a second substrate (72) spaced apart from the first substrate (70), the second substrate (72) comprising a second metal plate (50) that is disposed at a second side of the second substrate (21) and faces the first metal plate (51) (see Par.[0042]-[0044], [0049] wherein metal layers 50-51 over metallic clip 72 and circuit board 70 respectively are disclosed); and a plurality of power elements (10, 20) disposed between the first substrate (70) and the second substrate (72), each of the plurality of power elements (10, 20) comprising: a first electrode (13-14, 23-24) disposed at a first surface of each of the plurality of power elements (10, 20), and a second electrode (15, 25) disposed at a second surface of each of the plurality of power elements (10, 20), wherein the plurality of power elements (10, 20) comprise: a first power element (20) having the first electrode (23-24) coupled to the second metal plate (50), and a second power element (10) having the first electrode (13-14) coupled to the first metal plate (51) (see Par.[0022]-[0024] wherein source/drain, gate or emitter/collectors 13-15, 23-25 of a power MOSFET, IGBT, JFET or power bipolar transistors 10, 20 are disclosed).
With respect to claim 2, Otremba discloses, in Figs.2a-2o and 3-4, the power module, wherein the plurality of power elements (10, 20) comprise insulated gate bipolar transistor (IGBT) semiconductor elements, wherein the first electrode (13-14, 23-24) comprises a gate electrode (14, 24) and an emitter electrode of one of the IGBT semiconductor elements, and wherein the second electrode (15, 25) comprises a collector electrode of the one of the IGBT semiconductor elements (see Par.[0022]-[0024] wherein source/drain, gate or emitter/collectors 13-15, 23-25 of a power MOSFET, IGBT, JFET or power bipolar transistors 10, 20 are disclosed).
With respect to claim 5, Otremba discloses, in Figs.2a-2o and 3-4, the power module, wherein the first metal plate is electrically connected to the collector electrode of the first power element and the emitter electrode of the second power element (see Par.[0022]-[0024] wherein source/drain, gate or emitter/collectors 13-15, 23-25 of a power MOSFET, IGBT, JFET or power bipolar transistors 10, 20 are disclosed).
With respect to claim 6, Otremba discloses, in Figs.2a-2o and 3-4, the power module, further comprising a spacer (53 or 62) bonded to the collector electrode (15 or 25) of the first power element (10) or the second power element (20), wherein the first metal plate (51) is bonded to the emitter electrode (22, 24) of the second power element (20) and to the spacer (53 or 62) that is bonded to the collector electrode (15) of the first power element (10).
With respect to claim 9, Otremba discloses, in Figs.2a-2o and 3-4, the power module, wherein the first and second metal plates (32-33, 42-43) are disposed at opposing surfaces of the first substrate (30) and the second substrate (40).
With respect to claim 17, Otremba discloses, in Figs.2a-2o and 3-4, the power module, further comprising an insulation portion (42)/(40-41) that is disposed between the first substrate (70) and the second substrate (72) and covers side surfaces of the first metal plate (51), the second metal plate (50), and the plurality of power elements (10, 20) (see Par.[0035]-[0036] wherein lamination layer 40-41 or 42 of glass or plastic resin material).
With respect to claim 18, Otremba discloses, in Figs.2a-2o and 3-4, the power module, wherein the first metal plate (51) comprises a plurality of first metal plates spaced apart from one another and arranged along a first surface of the first substrate (70), and wherein the second metal plate (50) comprises a plurality of second metal plates spaced apart from one another and arranged along a second surface of the second substrate (72) facing the first surface of the first substrate (70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of Xu et al. (US 2018/0022220 A1 hereinafter referred to as “Xu”).
With respect to claim 3, Otremba discloses all the claimed limitations of claim 2. However, Otremba does not explicitly disclose all the limitations of claim 3.
Xu discloses, in Figs.8-15, the power module, further comprising a signal pin (45, 67) and a terminal (48, 68), wherein the first and second metal plates (66) comprise a portion bonded to the gate electrode, and another portion bonded to the signal pin or the terminal (see Par.[0030]-[0032], [0035]-[0043] wherein pin and terminal connected to gate of IGBTs are disclosed).
Otremba and Xu are analogous art because they are all directed to a power transistor circuit arrangement package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Otremba to include Xu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package substrate body of power transistors in Otremba by including IGBT gate pins or terminals as taught by Xu in order to utilize arrangements having the signal pins or power terminals are on the same layer so that there is no constructive or destructive interference with the signals being conducted on the signal pins thereby to avoid coupling power loop to a signal loop which could otherwise induce a gate current that inadvertently turns on one of the power devices, slows down the switching speed of the power devices, and/or interferes with the on-die sensing signals.
With respect to claim 16, Otremba discloses all the claimed limitations of claim 1. However, Otremba does not explicitly disclose all the limitations of claim 16.
Xu discloses, in Figs.8-15, the power module, further comprising a signal pin and a terminal that extend outside the first and second substrates, at least one of the signal pin or the terminal being bent with respect to the first substrate or the second substrate (see Par.[0030]-[0032], [0035]-[0043] wherein pin and terminal connected to gate of IGBTs are disclosed).
Otremba and Xu are analogous art because they are all directed to a power transistor circuit arrangement package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Otremba to include Xu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package substrate body of power transistors in Otremba by including IGBT gate pins or terminals as taught by Xu in order to utilize arrangements having the signal pins or power terminals are on the same layer so that there is no constructive or destructive interference with the signals being conducted on the signal pins thereby to avoid coupling power loop to a signal loop which could otherwise induce a gate current that inadvertently turns on one of the power devices, slows down the switching speed of the power devices, and/or interferes with the on-die sensing signals.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of Horiuchi et al. (US 2015/0382501 A1 hereinafter referred to as “Horiuchi”).
With respect to claim 3, Otremba discloses all the claimed limitations of claim 2. However, Otremba does not explicitly disclose all the limitations of claim 3.
Horiuchi discloses, in Figs.1-9, the power module, further comprising a signal pin and a terminal, wherein the first and second metal plates comprise a portion bonded to the gate electrode, and another portion bonded to the signal pin or the terminal (see Par.[0042]-[0045], [0065], [0074], [0078], [0081], [0097] wherein terminal 158 and pins 160 electrically connected to IGBT circuits 150 including gate electrode without wirings are disclosed).
Otremba and Horiuchi are analogous art because they are all directed to a power transistor circuit arrangement package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Otremba to include Horiuchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package substrate body of power transistors in Otremba by including IGBT gate pins or terminals as taught by Horiuchi in order to utilize arrangements having the signal pins or power terminals are on the same layer so that there is no constructive or destructive interference with the signals being conducted on the signal pins thereby to avoid coupling power loop to a signal loop which could otherwise induce a gate current that inadvertently turns on one of the power devices, slows down the switching speed of the power devices, and/or interferes with the on-die sensing signals.
With respect to claim 4, Horiuchi discloses, in Figs.1-9, the power module, wherein the gate electrode is connected to the signal pin or terminal without a wire (see Par.[0042]-[0045], [0065], [0074], [0078], [0081], [0097] wherein terminal 158 and pins 160 electrically connected to IGBT circuits 150 including gate electrode without wirings are disclosed).
With respect to claim 7, Otremba discloses all the claimed limitations of claim 1. Otremba further discloses, in Figs.1-9, wherein the first metal plate comprises a plurality of first metal plates, one of the plurality of first metal plates, and wherein the second metal plate comprises a plurality of second metal plates, one of the plurality of second metal plates. However, Otremba does not explicitly disclose all the limitations of claim 7.
Horiuchi discloses, in Figs.1-9, the power module, further comprising a signal pin and a terminal, wherein the plurality of first and second metal plates (5) defining at least one first and second slit (5a) and being coupled to the signal pin and the terminal (see Par.[0042]-[0045], [0065], [0074], [0078], [0081], [0097] wherein terminal 158 and pins 160 electrically connected to IGBT circuits 150 including gate electrode without wirings are disclosed; see Par.[0056]-[0058], [0064], [0072]-[0073], [0075], [0080]-[0081], [0095] wherein metal case 40 including upper region 5 with slit 5a and lower region 22 includes an opening slit).
Otremba and Horiuchi are analogous art because they are all directed to a power transistor circuit arrangement package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Otremba to include Horiuchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package substrate body of power transistors in Otremba by including IGBT gate pins or terminals as taught by Horiuchi in order to utilize arrangements having the signal pins or power terminals are on the same layer so that there is no constructive or destructive interference with the signals being conducted on the signal pins thereby to avoid coupling power loop to a signal loop which could otherwise induce a gate current that inadvertently turns on one of the power devices, slows down the switching speed of the power devices, and/or interferes with the on-die sensing signals.
With respect to claim 8, Horiuchi discloses, in Figs.1-9, the power module, wherein the one of the plurality of first metal plates comprises a plurality of metal plates divided by the at least one first slit (see Par.[0042]-[0045], [0065], [0074], [0078], [0081], [0097] wherein terminal 158 and pins 160 electrically connected to IGBT circuits 150 including gate electrode without wirings are disclosed; see Par.[0056]-[0058], [0064], [0072]-[0073], [0075], [0080]-[0081], [0095] wherein metal case 40 including upper region 5 with slit 5a and lower region 22 includes an opening slit).
Citation of Pertinent Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The each of cited prior arts of record on PTO-892, either alone or in combination, teaches all the claimed limitations of claim 1.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818